Citation Nr: 1002451	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for right foot, right shoulder, 
and kidney disabilities. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for back, right leg, arms, left shoulder, 
impaired balance, bladder, and bowel disabilities. 
  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for back, right leg, 
right foot, arms, shoulders, impaired balance, kidneys, 
bladder, and bowel disabilities due to spinal surgery in 
April 2001 at the Cleveland, Ohio VA Medical Center. 

The Veteran testified before the undersigned at a March 2006 
videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

In April and December 2007 and December 2008, the Board 
remanded these matters for further development.

In a September 2007 letter, the Veteran requested that his 
previously denied claim for service connection for 
posttraumatic stress disorder be reopened.  In a November 
2009 letter, the Veteran's representative raised the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for body spasms of all four extremities, 
erectile dysfunction, and a neck disability.  These claims 
have not yet been adjudicated and are referred to the agency 
of original jurisdiction (AOJ) for appropriate action.



FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification that a 
withdrawal of the appeal as to the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right foot, right shoulder, and kidney disabilities is 
requested.

2.  The Veteran's back, right leg, arms, left shoulder, 
impaired balance, bladder, and bowel disabilities were not 
caused by any VA hospital care or treatment relating to his 
April 2001 spinal surgery.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A § 1151 for back, right leg, arms, left shoulder, 
impaired balance, bladder, and bowel disabilities have not 
been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Inasmuch as the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for right foot, right shoulder, and kidney 
disabilities was withdrawn, the provisions of the VCAA are 
not for application as to this issue.  

As for the Veteran' back, right leg, arms, left shoulder, 
impaired balance, bladder, and bowel disabilities, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2003, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for entitlement under 38 U.S.C.A. § 1151.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a January 2008 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a June 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations to determine whether there was a relationship 
between VA treatment and his back, right leg, arms, left 
shoulder, impaired balance, bladder, and bowel disabilities.

The evidence indicates that the Veteran has received Social 
Security Administration (SSA) disability benefits.  Where 
there has been a determination with regard to SSA benefits, 
any records concerning that decision that are relevant to the 
Veteran's claim must be obtained.  Golz v. Shinseki, No. 
2009-7039, 2010 WL 6160, at *3 (Fed. Cir. Jan. 4, 2010); 
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  A November 2000 SSA 
notice of award indicates that the Veteran was entitled to 
disability benefits beginning in February 2000.  Since the 
issue in this appeal turns on whether he is entitled to 
compensation for disabilities subsequent to April 2001 
surgery, the SSA records would not be relevant to the instant 
appeal.  Therefore, VA does not have a duty to obtain these 
records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for back, right 
leg, arms, left shoulder, impaired balance, bladder, and 
bowel disabilities is thus ready to be considered on the 
merits.

Right Foot, Right Shoulder, and Kidney Disabilities

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
Veteran's representative submitted a November 2009 letter in 
which he stated that the Veteran wished to withdraw the 
appeal for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for right foot, right shoulder, and 
kidney disabilities.  Therefore, the Veteran has withdrawn 
this issue and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

Back, Right Leg, Arms, Left Shoulder, Impaired Balance, 
Bladder, and Bowel Disabilities

The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A 
§ 1151 in August 2003.  The version of 38 U.S.C.A. § 1151 
applicable to claims filed on or after October 1, 1997 
provides that compensation shall be awarded for a qualifying 
additional disability or a qualifying death of a Veteran in 
the same manner as if such additional disability or death 
were service-connected.    
38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a VA 
(Department) employee or in a Department facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of 
the disability or death was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims 
received on or after October 1, 1997 is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a Veteran 
has an additional disability, VA compares the Veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death as 
explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In his written statements and hearing testimony before the 
Board, the Veteran has contended that there is a relationship 
between his April 2001 spinal surgery and his current back, 
right leg, arms, left shoulder, impaired balance, bladder, 
and bowel disabilities.  A March 2009 VA examination report 
reveals that he has been diagnosed as having, among other 
things, status post spinal cord injury with cervical spine 
surgery, degenerative joint disease of the lumbosacral spine, 
neurogenic bladder, chronic constipation, bilateral 
radiculopathy with myelopathy of the upper extremities, and 
right lower extremity radiculopathy with myelopathy. 

An April 2001 VA discharge summary indicates that the Veteran 
was diagnosed as having cervical spine stenosis from chronic 
disc herniation, focal myelomacia of the cervical spinal 
cord, and central cord syndrome.  His symptoms resulted from 
an August 1999 accident in which he fell straight on his back 
while at work.  Since the accident, he reported that he 
walked with a cane, but was unsteady because he experienced 
occasional loss of sensation in his legs.  He lost strength 
in his arms, was constipated, had occasional urinary 
accidents because there was little warning between the 
sensation of fullness and bladder starting to empty, and was 
in severe pain most of the time.  Furthermore, he reported 
numbness in both arms and legs, usually associated with pain.  
In addition to the August 1999 accident, the Veteran was also 
hit by a truck in 1990, resulting in, among other things, an 
injury to his right knee.

Examination revealed an unsteady gait and abnormal heel-to-
knee function (more on the right).  The Veteran reported 
paresthesias and tendon reflexes were hyperactive in both 
upper and lower extremities.  X-rays revealed spinal stenosis 
from chronic disc herniation on the cervical spine with cord 
compression at the C3-4 level and severe narrowing at the C4-
5 level.  The Veteran was scheduled to undergo spinal 
surgery.

An April 2001 VA operative report reveals that the Veteran 
underwent a C4 corpectomy with anterior iliac crest 
structural bone graft and atlantis anterior plate.  
Preoperative and postoperative diagnoses of cervical 
spondylotic myelopathy with cervical-3/cervical-4 herniated 
nucleus pulposus and cervical-4 stenosis were provided.  
Prior to the surgery, he had upper extremity clumsiness and 
sensory dysfunction, bilateral Hoffmann's and upper extremity 
spasticity.  He had a wide based spastic myelopathic gait, 
bilateral lower extremity clonus, and upgoing toes on plantar 
stimulation.  The report notes that the Veteran understood 
the risks of the procedure including, but not limited to, 
neurologic injury and quadriplegia.  He was informed of the 
procedure and its risks on two occasions.  After the surgery, 
he was taken to the recovery room and was moving all four 
extremities to commands.  There were no complications.  

A June 2001 VA discharge note indicates that the Veteran's 
surgical wound was completely healed and he reported some 
soreness of the area.  He reported improvement in lower 
extremities, bladder (not incontinent as frequently as prior 
to operation), and bowel functions.  Pain was still present 
in the neck and there was stiffness and pain in the hands.  
He also reported lower back pain.

A June 2001 VA discharge summary reveals that the Veteran had 
neurologic deficits consistent with central cord syndrome and 
that there had been no significant differences in his 
condition since the April 2001 VA discharge summary.  He had 
lost strength in his arms and had coordination problems with 
gait and hand function.  It was not clear whether he had 
neurogenic bowel or bladder, but there were no accidents.  He 
tolerated the April 2001 spinal surgery well and the 
postoperative course was unremarkable.  Postoperative 
neurological examination revealed no new neurological 
deficits.  He was transferred in good condition in May 2001 
for additional rehabilitation.

With regard to whether a relationship exists between the 
Veteran's April 2001 spinal surgery and his back, right leg, 
arms, left shoulder, impaired balance, bladder, and bowel 
disabilities, the evidence indicates that the Veteran's 
disabilities were not caused by the surgery.  

An April 2008 letter from a VA staff surgeon includes an 
opinion that the Veteran's claimed conditions were not a 
result of the April 2001 surgery.  The surgeon noted that 
there was no indication that any of his symptoms were 
worsened after the surgery, and some were improved.  

This opinion was based on a review of the Veteran's medical 
records which revealed that his pain, spasticity, neurologic 
deficits, ataxia, and incontinence were present prior to the 
surgery and were noted as indications for the surgery.  He 
had been informed of the specific risks of the surgery on the 
day of the procedure, evaluations in the postoperative period 
revealed no change in his neurologic status, postoperative 
radiologic exams documented expected surgical changes, and he 
reported improvement in his incontinence since the surgery 
upon discharge, although pain was still present.  During his 
postoperative rehabilitation he ambulated with the assistance 
of a walker with good results, and this was similar to his 
preoperative functional status. 

A July 2008 VA examination report includes an opinion that it 
was not likely ("less likely than not") that the Veteran's 
back, right leg, arms, shoulder, impaired balance, bladder, 
and bowel disabilities were caused or chronically worsened as 
a result of his April 2001 cervical spine surgery.  This 
opinion was based on an apparent examination of the Veteran 
and a review of his claims file, and the rationale was the 
same as that noted in the April 2008 letter from the VA staff 
surgeon.  There were no examination findings or diagnoses 
reported.

The March 2009 VA examination report includes opinions that 
the Veteran's disabilities were not caused by or related to 
his April 2001 surgery.  As for his lower back disability, 
the physician who conducted the March 2009 VA examination 
opined that it was more likely caused by wear and tear 
leading to degeneration due to age.  

These opinions were based on a review of the Veteran's claims 
file which revealed that prior to the operation, he had 
myelopathy of both upper extremities, sensory dysfunction, a 
wide-based spastic myelopathy gait, bilateral lower extremity 
clonus, upgoing toes, plantar stimulation, and ambulated with 
a walker.  His medical records also revealed that his 
myelopathy had gotten worse since his 1999 fall.  

The physician concluded that as a medical professional, he 
was able to determine that all of the Veteran's complications 
were due to the normal progression of his spinal cord injury 
and not his April 2001 spinal surgery.

The physician who provided the April 2008 opinion and the 
physicians who conducted the July 2008 and March 2009 VA 
examinations explained the reasons for their opinions and 
they are consistent with the evidence of record.  Therefore, 
these opinions are entitled to substantial probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).

The Veteran has also provided his opinion that the April 2001 
spinal surgery caused his back, right leg, arms, left 
shoulder, impaired balance, bladder, and bowel disabilities.  
In a November 2008 letter he explained that his condition had 
worsened since the surgery in terms of his back pain, 
constipation and incontinence, balance, strength, and 
sensation.  Furthermore, he explained that his quality of 
life had worsened and his conditions caused impairment with 
his activities of daily living.  

The Veteran is certainly competent to report symptoms of his 
disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  However, there is no indication that 
he possesses the specialized medical expertise that would be 
needed to say that the April 2001 spinal surgery caused him 
to develop his back, right leg, arms, left shoulder, impaired 
balance, bladder, and bowel disabilities.  His opinion in 
this regard is of little, if any, probative value.

As the evidence is against a link between the Veteran's back, 
right leg, arms, left shoulder, impaired balance, bladder, 
and bowel disabilities and VA surgical treatment (the April 
2001 spinal surgery), the weight of the evidence is against 
the claim.  Reasonable doubt does not arise, and the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for back, right leg, arms, left shoulder, impaired balance, 
bladder, and bowel disabilities is denied.  38 U.S.C.A. 
§§ 1151, 5107(b); 38 C.F.R. § 3.361; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

The appeal as to the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for right foot, 
right shoulder, and kidney disabilities is dismissed.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for back, right leg, arms, left shoulder, 
impaired balance, bladder, and bowel disabilities is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


